

EXHIBIT 10.56
 
November 2, 2005


CONFIDENTIAL


Michael A. Maltzman, CFO
Stratus Services Group, Inc.
500 Craig Road
Suite 201
Manalapan, New Jersey 07726
Stratus Services Group


Re: Binding letter agreement to purchase certain assets of Stratus Services
Group, Inc. (“Stratus” or the “Company”)




Dear Mr. Maltzman:


ALS, LLC (“ALS” or “Purchaser”) proposes to acquire certain assets (the
“Purchased Assets”) of the Company pursuant to the terms and conditions set
forth below (the “Transaction”).


1. Purchase Price and Terms. Except to the extent set forth within this letter,
the terms of Transaction are as described in the Term Sheet attached hereto as
Exhibit “A” (the “Term Sheet”). The defined terms set forth in the Term Sheet
shall have the same meaning herein.


2.  Definitive Agreements. Consummation of the Transaction will be subject to
the execution of mutually acceptable definitive purchase agreements and other
applicable documents. The purchase agreements will include reasonable
indemnification provisions; representations and warranties by the Company
regarding ownership of and ability to convey free and clear of liens the
Purchased Assets, and compliance with laws; reasonable non-competition
covenants; and other standard and customary provisions for transactions of this
type. All indemnification provisions and representations and warranties by the
Company will survive the closing.


The closing of the Transaction will be subject to the following conditions
precedent:
 

 
(a)
Approval of the board of directors of the Company;

 

 
(b)
A shareholder vote authorizing the Company to consummate the sale

 

 
(c)
Receipt of all legally required third party approvals, other governmental or
third-party consents and approval of the Company’s lenders.

 

 
(d)
Receipt of a commitment from Purchaser’s Lender for the financing required to
consummate the Transaction.

 

 
1

--------------------------------------------------------------------------------

 



 
3. Due Diligence; Best Efforts and Access. Both parties acknowledge that all
necessary due diligence has been completed so that the parties are presently
able to enter this binding letter agreement. The Company and the Purchaser each
agree to use best efforts to seek and obtain all necessary approvals, including
shareholder approval by the Company, and to satisfy all conditions precedent.
Without limited the generality of the foregoing, the parties agree to use best
efforts to have all conditions precedent, other than approval by the Company’s
shareholders, satisfied by November 30,2005. The Company will continue to
provide Purchaser and its accountants, lawyers, and other agents access to the
Company’s books and records, files, and other necessary documents, and make
available appropriate employees, consultants, accountants, legal counsel and
other agents or representatives in order to permit Purchaser to obtain all
necessary information to obtain required financing, to consummate the
Transactions and ensure that no material changes have occurred.


4. Confidentiality and Publicity. The parties each agree that they will not,
except as legally obligated to, without the prior written consent of the other,
disclose the existence of this letter, the terms hereof, the existence or status
of negotiations or any information concerning the transaction contemplated
hereby, except as required by law and to their respective directors, officers,
employees and agents who have a need to know in order to consummate the
transaction contemplated. Notwithstanding the foregoing or anything contained in
any confidentiality agreement previously executed by the parties, Company shall
allow Purchaser to contact and provide financial information to any financing
source deemed necessary by Purchaser.


5. Non-Solicitation. Company will not directly or indirectly solicit or
encourage any inquiries or proposals from (nor enter into any agreements with)
any person other than Purchaser for the purchase of the Purchased Assets, or
enter into discussions with, or furnish any non-public information concerning
Company, its assets or business, to any such other person in connection with
such proposal, until shareholder approval for the Transaction is obtained or
denied or this agreement is terminated as a result of ALS’ failure to satisfy
the conditions set forth in section 2 (d) above by January 30th 2006.; Company
shall promptly notify Purchaser of any such proposal or inquiry received by
Company, or any of their representatives. The non-solicitation period shall be
extended pursuant to the definitive purchase agreement.


6. Fees and Expenses. Company and Purchaser shall bear their own costs and
expenses related to the transaction contemplated by this letter, including,
without limitation, fees and expenses of legal counsel and accountants.


7. Further Assurances. The parties hereby agree to execute any other documents
or agreements reasonably necessary to consummate the Transaction and the
agreements made herein.


8. Binding Effect of this Letter Agreement. This letter agreement constitutes a
binding and enforceable agreement between the parties to consummate the
Transaction subject only to the conditions precedent set forth herein and in the
Term Sheet. The provisions of sections 3, 4, 5 and 6 are binding on the parties
and enforceable against one another immediately upon execution and are not
subject to any condition.

 
2

--------------------------------------------------------------------------------

 





Please execute this letter agreement below indicating the Company’s acceptance
of and agreement to the terms set forth herein. We look forward to working with
you toward the successful consummation of this Transaction.


                    Very truly yours,


                    ALS, LLC




                    By: /s/ Jay Wolin
 
Accepted and agreed:


STRATUS SERVICES GROUP, INC.




By: /s/ Joseph J. Raymond 


Date: 11/3/05

 
3

--------------------------------------------------------------------------------

 

Exhibit “A” to Letter of Intent
Term Sheet
November 2, 2005


Proposed Transaction
The sale, free and clear of all liens and encumbrances, of (i) all accounts
receivable (the “Receivables”) and (ii) the contracts and fixed assets related
to Stratus’ Southern California region, Phoenix region and Dallas Morning News
account (collectively, the “Purchased Accounts” and together with the
Receivables, the “Purchased Assets”)
Proposed Buyer
ALS or its designee
Sale Structure
Asset Purchase Agreement approved by (i) the Stratus’ Board of Directors and
(ii) the Stratus shareholders in a special meeting
Existing Senior Secured Debt
To be paid in full or otherwise satisfied at or prior to Closing
Interim financing general terms and conditions:
ALS will fund up to $1 million of cash flow shortfall from day to day
operations, from November 1, 2005 through the completion of a shareholder vote
on the following conditions:
 
· ALS must receive satisfactory collateral
· All Stratus disbursements are made in the ordinary course
· No default in the exclusivity provisions of this term sheet
· Shareholder vote no later than January 30, 2006
Purchase Price
The purchase price shall be approximately $20 million for the Purchased Assets.
The purchase price shall be paid as follows:
 
· $3.0 million in cash at Closing
· $6.0 million earnout, payable monthly in arrears in an amount equal to 15% of
collected gross profit from the Purchased Accounts (the “Earnout”)
· Payment or other satisfaction of the existing funded senior debt, excluding
any unpaid fees or other service charges (estimated to be $9.5 million) (the
“Funded Senior Debt”)
· Forgiveness of Stratus’ indebtedness to ALS as of Closing (estimated to be
$2.5 million) (the “ALS Debt”)
Earnout Offset
The Earnout shall be subject to the following offset:
 
· In the event ALS’ collection of the Receivables is less than the sum of (i)
the Funded Senior Debt and (ii) the ALS Debt, there will be a dollar for dollar
reduction in the Earnout




 
4

--------------------------------------------------------------------------------

 



Exclusivity
Stratus shall negotiate exclusively with ALS towards the completion of the
transaction described in this term sheet from October 31, 2005 through the
shareholder vote
Shareholder vote
Stratus shall have a special meeting of shareholders and have shareholders vote
on the transaction described in this term sheet no later than January 30, 2006
Pre-Closing Transaction
· Prior to Closing, ALS may purchase all the Receivables for an amount equal to
the Funded Senior Debt
· In the event ALS chooses to execute this pre-Closing transaction, ALS will
direct bill all Stratus’ customers and receive a service fee from Stratus for
such services
· In the event ALS chooses to execute this pre-Closing transaction, the
Purchased Assets will exclude the Receivables and the purchase price due at
Closing will exclude amounts paid pursuant to this pre-Closing transaction
Post-Closing Relationship between Stratus & ALS
· Stratus will provide up to three (3) months of post-Closing support and
transition services (billing, collection, etc) at no cost to ALS. Stratus shall
make best efforts to (i) transition the Purchased Assets to ALS and (ii)
maintain personnel required to satisfy its obligations to provide such support
and transition services.
· For the remaining term of the Outsourcing Agreement, ALS will continue to
process Stratus payroll at rates negotiated prior to ALS’ acquisition of
Stratus’ Northern California assets. The agreement will be terminable with 30
days notice by either party. It will be terminable by Stratus only if all
obligations to ALS are paid in full.
· Stratus, ALS, each of their officers and Jeff Raymond and his affiliated
entities will execute non-compete and non-solicitation agreements with respect
to each other’s assets post-Closing
Other terms and conditions
Customary for transactions of this type



5

--------------------------------------------------------------------------------